Citation Nr: 0819119	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for bilateral sensorineural hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Roanoke, Virginia, which, in pertinent part, granted service 
connection for bilateral sensorineural hearing loss and 
assigned a 10 percent disability rating.  The veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

This matter was previously before the Board in September 
2006, at which time it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.

In March 2008, the veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans 
Law Judge presided in Washington, DC.  A transcript of the 
hearing has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).  Assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007). 

During his March 2008 hearing in Washington, DC, the veteran 
asserted that his bilateral hearing loss had increased in 
severity since the most recent VA audio examination which was 
conducted in April 2007.  As such, VA is required to afford 
the veteran a contemporaneous VA examination to assess the 
current nature, extent, severity and manifestations of 
bilateral sensorineural hearing loss disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.

Additionally, the veteran is currently receiving a 10 percent 
schedular disability rating for his service-connected 
bilateral sensorineural hearing loss, pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  During his March 2008 personal 
hearing, he asserted that his disability interfered with his 
ability to maintain substantially gainful employment.  As 
such, the Board finds that the veteran appears to be raising 
a claim for consideration of an extraschedular evaluation.  
In this regard, 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."   On remand, the RO should consider whether 
exceptional circumstances are present and whether referral to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Services for consideration of 
assignment of an extra-schedular evaluation would be 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
audiology examination to determine the 
severity of his service-connected 
bilateral sensorineural hearing loss.  The 
evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 
4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  All findings 
should be recorded in detail.  The 
veteran's claims folder must be provided 
to the examiner for review prior to the 
examination.  

The examiner must opine as to the impact 
of any functional impairment due to the 
veteran's service-connected bilateral 
sensorineural hearing loss upon his 
ability to engage in substantially gainful 
employment.  An assessment of the 
veteran's employment history, educational 
background, and day-to-day functioning in 
relation to his bilateral sensorineural 
hearing loss should be provided.  In 
forming the opinion, the examiner should 
disregard both the age and any nonservice-
connected disabilities of the veteran.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

2.  The RO/AMC shall consider whether the 
veteran's case must be forwarded to the 
Under Secretary for Benefits, or the 
Director of the Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating with 
respect to the service-connected bilateral 
sensorineural hearing loss.

3.  The RO/AMC should readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, provide the 
veteran with a Supplemental Statement of 
the Case which contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

